                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                     §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   CIVIL ACTION NO. 3:18-CV-0213-B
                                               §
 $25,290.00 IN UNITED STATES                   §
 CURRENCY FROM JP MORGAN                       §
 CHASE BANK ACCOUNT X5478, IN                  §
 THE      NAME   OF   ACCEL                    §
 INTERNATIONAL, INC.,                          §
                                               §
 $10,088.39 IN UNITED STATES                   §
 CURRENCY FROM BBVA COMPASS                    §
 BANK ACCOUNT X1679, IN THE                    §
 NAME OF ACCEL INTERNATIONAL,                  §
 INC.,                                         §
                                               §
 $182,218.82 IN UNITED STATES                  §
 CURRENCY FROM JP MORGAN                       §
 CHASE BANK ACCOUNT X6062, IN                  §
 THE NAME OF UNITED IT                         §
 SOLUTIONS,                                    §
                                               §
 $7,598.31 IN UNITED STATES                    §
 CURRENCY FROM JP MORGAN                       §
 CHASE BANK ACCOUNT X2342, IN                  §
 TH E NAME OF S PARKPRO                        §
 SOLUTIONS, INC.,                              §
                                               §
      Defendants in rem.                       §

                            MEMORANDUM OPINION & ORDER

         The Government has requested that the Court stay this civil-forfeiture action, pursuant to

18 U.S.C. § 981(g)(1), pending the conclusion of a related criminal investigation and trial. Doc. 76,

United States’ Opposed Mot. to Stay Civil Forfeiture Proceeding (hereinafter, “Mot. to Stay”).

                                                -1-
Claimant Accel International opposes the stay and has filed a response in opposition to the

Government’s motion (Doc. 80). Claimant United IT Solutions does not oppose the Government’s

motion. Doc. 76, Mot. to Stay, 2, n.1. Claimant Sparkpro Solutions, Inc. has not taken a position

on the stay. Id. Having reviewed the relevant briefing and the Government’s ex parte evidence in

support, the Court GRANTS the Government’s motion (Doc. 76).

                                                  I.

                                         BACKGROUND

       In June of 2017, the Government seized two bank accounts from Accel (the ‘5478 account

and the ‘1679 account), one from United (the ‘6062 account), and one from Sparkpro (the ‘2342

account). Doc. 54, 2d Am. Compl. (SAC), ¶ 3. After seizing these accounts, the Government filed

its complaint in this case. Doc. 1, Compl. The Government alleged that it seized the accounts

because the funds therein were obtained in relation to violations of various immigration laws that

criminalize fraud in filing visa-application forms. Doc. 54, SAC, ¶ 6. Specifically, the Government

stated the property was subject to seizure because it was involved in and/or was derived from

proceeds traceable to a conspiracy to violate 18 U.S.C. § 1546 (fraud in immigration forms) and 18

U.S.C. §§ 1956, 1957 (money laundering). Id. Various parties came forward and filed verified claims

of interest in the seized property. Doc. 5, United’s Verified Claim; Doc. 17, Sparkpro’s Verified

Claim; Doc. 18, Accel’s Verified Claim.

       On July 11, 2018, the Government brought a related criminal action, United States v. Ravi

Kumar Dokku, et al., No. 3:18-CR-341-S (N.D. Tex.), that included a notice of forfeiture and bill of

particulars that identified the defendant property in this case as subject to forfeiture. Doc. 76, Mot.

to Stay, 2. Based on this related criminal action, the Government now moves that this civil forfeiture

                                                 -2-
case be stayed pending the resolution of the criminal case and investigation. Id. at 4. Accel

International is the only claimant that opposes the stay. Doc. 80, Accel’s Resp. The Government’s

motion is now ripe for review.

                                                  II.

                                       LEGAL STANDARD

       Section 981(g)(1) of Title 18 provides that “[u]pon motion of the United States, the court

shall stay the civil forfeiture proceeding if the court determines that civil discovery will adversely

affect the ability of the Government to conduct a related criminal investigation or prosecution of a

related criminal case.” 18 U.S.C. § 981(g)(1). “This language reflects an amendment by the Civil

Asset Forfeiture Reform Act of 2000 (‘CAFRA’) that ‘broadened the stay relief significantly.’” United

States v. $4,480,466.16 in Funds Seized from Bank of Am. Account Ending in 2653, 2019 WL 459645,

at *2 (N.D. Tex. Feb. 6, 2019) (hereinafter, “$4,480,466.16 in Funds”) (Fitzwater, J.) (quoting

United States v. All Funds Deposited in Account No. 20008524845, 162 F. Supp. 2d 1325, 1330 (D.

Wyo. 2001)). Among other things, the amendment removed the requirements that an indictment

or information be filed and that the Government show good cause. Id.

       “In deciding whether to grant a stay, the court must determine, first, whether a related

criminal investigation or prosecution exists and, second, whether civil discovery will adversely affect

the ability of the Government to conduct that criminal investigation or prosecution were the civil

forfeiture case allowed to proceed.” Id. (internal quotations omitted) (quoting United States v. All

Funds ($357,311.68) Contained in N. Tr. Bank of Fla. Account No. 724001868, 2004 WL 1834589,

at *2 (N.D. Tex. 2004) (hereinafter, “All Funds”) (Fish, C.J.)).



                                                 -3-
                                                       III.

                                                 ANALYSIS

        The parties do not dispute that a criminal action related to this cases exists. See United States

v. Ravi Kumar Dokku, et al., No. 3:18-cr-341-S (N.D. Tex. filed July 11, 2018). Claimant Accel does

dispute whether the Government has met its burden of showing that civil discovery will adversely

affect its ability to conduct the ongoing criminal investigation and prosecution. Doc. 80, Accel’s

Resp., 3–6. In the alternative, Accel argues that even if the Government satisfied its burden, a

protective order would be an adequate and preferable remedy in place of a stay. Id. at 6–7.

A.      Civil Discovery Will Adversely Affect the Related Criminal Investigation and Prosecution.

        Accel’s first argument against a stay is that the Government has shown only that discovery

“could” affect the related criminal proceeding here, not that it “will” adversely affect it. Id. at 3–4.

In its reply, the Government asserts that it has presented sufficient evidence that civil discovery will

affect its ability to conduct a criminal investigation or prosecution, and that the cases Accel cited

in support of its argument are distinguishable. Doc. 83, Gov’t’s Reply, 2–4.

        After reviewing the ex parte affidavit the Government filed in support of its motion, the

Court finds that the Government has satisfied its burden. Section § 981(g)(5) expressly permits the

Government to “submit evidence ex parte in order to avoid disclosing any matter that may adversely

affect an ongoing criminal investigation or pending criminal trial.”1 18 U.S.C. § 981(g)(5). The




        1
          Accel has requested that this ex parte affidavit be unsealed or, in the alternative, that Accel be
granted limited access to the affidavit to respond to the motion to stay. Doc. 79, Mot. to Unseal. Accel claims
such relief is necessary as a matter of due process and fairness. Id. at 2. While Accel’s concerns are well-taken,
the Court DENIES its requested relief because disclosure may adversely affect the pending criminal
investigation and trial. See $4,480,466.16 in Funds, 2019 WL 459645, at *4 n.2.

                                                      -4-
Government submitted such an affidavit here of Special Agent Daniel Sharp with the Department

of Homeland Security, Homeland Security Investigations. Doc. 77-1. The Court finds that the

affidavit sufficiently shows that the criminal investigation and prosecution of the related matter will

be adversely affected if the Government is required to disclose the identify of witnesses in the

criminal case, the testimony of these witnesses, or the nature and scope of the criminal investigation.

Other courts have held similarly. See $4,480,466.16 in Funds, 2019 WL 459645, at *4 (citing United

States v. 2009 Dodge Challenger, VIN 2B3LJ44V49H561559, 2011 WL 6000790, at *2 (D. Or. Nov.

30, 2011); United States v. Eleven Thousand One Hundred Thirty Nine Dollars & Ninety One Cents in

U.S. Currency ($11,139.91) from Comerica Bank Account No. XXXX-XXXXXX3967, 2009 WL

541068, at *2 (E.D. Mich. Mar. 4, 2009); United States v. Real Prop. & Improvements Located at 10

Table Bluff Rd., Loleta, 2007 WL 911849, at *2 (N.D. Cal. Mar. 23, 2007)).

       Although Accel contends that the criminal investigation cannot be affected because the

discovery deadline in the criminal case has passed, the Government represents, and the affidavit

corroborates, that this criminal matter has been declared complex and that the investigation is

ongoing. Doc. 83, Gov’t’s Reply, 4; see United States v. Ravi Kumar Dokku, et al., No. 3:18-CR-341-S

(N.D. Tex.), Doc. 49, Order Declaring Case Complex. Thus, because “civil discovery in this case will

adversely affect the ability of the Government to conduct a related criminal investigation, the court

is required under 18 U.S.C. § 981(g)(1) to grant the Government’s motion.” See $4,480,466.16 in

Funds, 2019 WL 459645, at *4.

B.     A Protective Order Would Be Insufficient in this Case.

       Section 981(g)(3) provides that “the court may determine that a stay is unnecessary if a

protective order limiting discovery would protect the interest of one party without unfairly limiting

                                                 -5-
the ability of the opposing party to pursue the civil case.” 18 U.S.C. § 981(g)(3). Accel argues that

the Court is required to first consider and fashion a protective order that would allow discovery to

take place without adversely affecting the related criminal matter. Doc. 80, Accel’s Resp., 2. As the

Government points out, Accel is incorrect, as the statute gives the court the discretion to determine

if a stay is unnecessary in favor of a protective order. See § 981(g)(3) (“the court may determine that

a stay is unnecessary . . . .”) (emphasis added). Indeed, the statute goes on to note that in “no case,

however, shall the court impose a protective order as an alternative to stay if the effect of such

protective order would be to allow one party to pursue discovery while the other party is substantially

unable to do so.” Id.

        Here, the Government argues that allowing this civil case to continue would prejudice it

because it would be unable to respond to potential motions for summary judgment or file its own

without revealing information obtained from potential witnesses and other investigative material.

Doc. 83, Gov’t’s Reply, 5. The Government’s ex parte affidavit supports this contention. Doc. 77-1,

Aff. The Court finds that a protective order would not be appropriate here because the risk of an

adverse effect on the criminal case is too substantial. Even if discovery were significantly tailored, the

Government would be stuck with the unreasonable position of having to either curtail its evidence

in response to dispositive motions or prepare evidence and witnesses related to the criminal matter.

The former would be unfair to the Government, and the latter, according to the ex parte affidavit,

would risk compromising prospective witnesses and information about the ongoing investigation. The

Court thus finds that a protective order would not adequately guard against the risk of adversely

affecting the criminal investigation and thus is inappropriate here. See United States v. $247,052.54,

2007 WL 2009799, at *3 (N.D. Cal. July 6, 2007); United States v. Real Prop. & Improvement Located

                                                  -6-
at 10 Table Bluff Road, Loleta, 2007 WL 911849, at *2 (N.D. Cal. Mar. 23, 2007).

                                                IV.

                                         CONCLUSION

       For the aforementioned reasons, the Court GRANTS the Government’s motion to stay

(Doc. 76). It is ORDERED that this case is STAYED for 180 DAYS from the date this

memorandum opinion is filed, i.e. until October 28, 2019. On the day the stay expires, the parties

will provide the court with a joint status report advising the Court how to proceed with the case. It

is further ORDERED that the Government provide the Court with a status report in 90 DAYS, i.e.

by July 29, 2019, updating the Court on the status of the related criminal proceeding. Should the

Government seek to continue the stay past the 180 days, the Government shall file a motion to that

effect on or before September 27, 2019. Claimants shall file their responses to any such motion on

or before October 18, 2019. The Court will not consider any replies.

       It is further ORDERED that Accel’s Motion to Unseal (Doc. 79) is DENIED. See page 4

supra note 1.



       SO ORDERED.

       SIGNED: April 30, 2019.




                                              _________________________________

                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE


                                                -7-
